IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                    May 4, 2009
                                 No. 08-50741
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

DAVID SERRANO-VILLALOBOS

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 4:08-CR-45-1


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
      David Serrano-Villalobos (Serrano) appeals his conditional guilty-plea
conviction for possession with intent to distribute less than 50 kilograms of
marijuana. Serrano reserved the right to appeal the district court’s denial of his
motions to suppress. In reviewing the denial of a motion to suppress, the district
court’s findings of fact are reviewed for clear error and its conclusions of law are
reviewed de novo. United States v. Lopez-Moreno, 420 F.3d 420, 429 (5th Cir.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50741

2005). We “view the evidence in the light most favorable to the party prevailing
below.” Id. “The determination that the facts provided reasonable suspicion or
probable cause is reviewed de novo.” Id. at 430.
      Serrano avers that the district court erred by denying his motion to
suppress evidence obtained following a traffic stop because the Border Patrol
agent who stopped the vehicle lacked reasonable suspicion. “A border patrol
agent conducting a roving patrol may make a temporary investigative stop of a
vehicle only if the agent is aware of specific articulable facts, together with
rational inferences from those facts, that reasonably warrant suspicion that the
vehicle’s occupant is engaged in criminal activity.” United States v. Jacquinot,
258 F.3d 423, 427 (5th Cir. 2001). In assessing whether the stop was supported
by reasonable suspicion, we consider the totality of the circumstances in light of
the factors set forth in United States v. Brignoni-Ponce, 422 U.S. 873, 884-85
(1975). Id.
      The fact that the agent observed the vehicle exiting from a ranch that
borders the Rio Grande “contributes significantly” to the reasonableness of the
agent’s suspicion. See United States v. Nichols, 142 F.3d 857, 867 (5th Cir.
1998). The agent, who had worked in the particular area for more than four
years, also testified that the ranch was located in a “high traffic” area, that
numerous seizures of aliens and narcotics had occurred in this area, and that he
had made arrests in that particular area.        These factors weigh in favor of
reasonable suspicion.    See Jacquinot, 258 F.3d at 428-30.      The agent also
testified that he had seen only the ranch owner on the property, and he did not
recognize this particular vehicle or its occupants; the deviation from the usual
traffic pattern the agent had observed weighs in favor of reasonable suspicion.
See id. at 429. A consideration of the totality of the circumstances demonstrates
that the agent’s stop was based on reasonable suspicion. See id. at 430.
      Serrano also argues that the affidavit supporting the search warrant
contained deliberate misstatements and omitted relevant facts. In reviewing the

                                        2
                                 No. 08-50741

denial of a motion to suppress based on a search warrant, we first determine
whether a “good-faith” exception to the exclusionary rule applies. See United
States v. Cavazos, 288 F.3d 706, 709 (5th Cir. 2002). If the good-faith exception
applies, this court’s analysis concludes and the district court’s denial of
suppression will be affirmed. Id.
      Although Serrano has pointed out inconsistencies between the supporting
affidavit and other sources of information, he has not shown that the purported
misstatements were made intentionally or with reckless disregard for the truth
or that any of the omitted information was dispositive. See United States v.
Alvarez, 127 F.3d 372, 373 (5th Cir. 1997); United States v. Davis, 226 F.3d 346,
351 (5th Cir. 2000). Therefore, the good-faith exception applies. See Cavazos,
288 F.3d at 709.
      AFFIRMED.




                                       3